Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/17/2019.   
Claims 1-16 are pending and are presented for examination.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 1 recites “mesh cells”, “a non-conducting composite layer” and. These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “with mesh cells that each delimit a housing (5) for a respective individual magnet (4)”.  It is assumed to mean “with mesh cells that each (mesh cell) delimits (set a boundary by) a housing (5) for a respective individual magnet (4)”.  Appropriate correction to clarify is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a thickness that forms its smallest dimension”.  It is vague and indefinite.  It is required to define what said “smallest dimension” is. 
Claim 1 recites “a fiber-reinforced insulating materials”.  It is vague and indefinite.  “a” is single but “materials” is plurality. 
Claim 1 recites “a non-conducting composite layer coating the individual magnets (4) and the mesh structure (5a)”.  It is vague and indefinite.  It means the one single layer does coating the individual magnets (4) and the mesh structure (5a).  Layer should be different feature from “space is filled by at least a fiber-reinforced resin”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foo (US 20130146453 A1, IDS.  US 9347129 B2 is issued patent) in view of SCHATZ et al (FR 1475501 A, IDS) and Hata et al (US 20050264117 A1).   


the magnet structure (Fig. 4A) having a thickness that forms its smallest dimension (it is vague and indefinite but applicant disclosed [0016] it is a prior art), the magnet structure incorporating at least one mesh structure (Figs. 2, 5A-5E), with mesh cells (208, Fig. 2) that each (208) delimit a housing (the cavity formed by 208, Fig. 3) for a respective individual magnet (refer Figs. 4A, 4B), 
each housing having inside dimensions that are just sufficient to allow the introduction of an individual magnet into its interior (refer Fig. 4B) [0029]. 
Foo failed to explicitly describe that the mesh cells being made from a fiber-reinforced insulating materials, characterized in that a space is left between the housing and the individual magnet, which space is filled by at least a fiber-reinforced resin, and the magnet structure comprising a non-conducting composite layer coating the individual magnets and the mesh structure. 
However, Foo discloses the mesh cells being made from a non-magnetic material [0023-0025], characterized in that a space is left between the housing and the individual magnet (by insert 430, Fig. 4B), which space is filled by at least a non-magnetic insert.  Non-magnetic material is considered as a magnetically insulating material.  
SCHATZ discloses that the mesh cells (3) being made from a resin or other synthetic material (casting material), characterized in that a space (2) is left between the housing and the individual magnet (1), which space is filled by at least a resin or other , and the casting material is a non-conducting composite layer coating the individual magnets and the mesh structure. 
It is known in the art that resin synthetic materials includes a fiber-reinforced resin.  See Hata at para.0027 as an example reference.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for improved strength. 

 As for claim 2, Foo discloses (abstract, para.0012, 0038, 0049, 0063, etc., and Fig. 5C) the magnet structure of claim 1, in which the at least one mesh structure is in the form of a honeycomb that has housings with a hexagonal cross section.  SCHATZ further discloses the at least one mesh structure is in the form of a honeycomb that has housings with a hexagonal cross section (Fig. 1a).
As for claim 3, Foo discloses the magnet structure of claim 1, in which each individual magnet (420) is advantageously in the form of an elongated block (see Fig. 4A) that penetrates lengthwise into its associated housing (see Fig. 4B) and extends along the thickness of the magnet structure (see Fig. 4B), the elongated block (420) being cylindrical or in the form of a polyhedron with at least one flat longitudinal face (Fig.4B) and, when the at least one mesh structure is in the form of honeycomb (Figs. 2, 5A-5E), each block has a hexagonal longitudinal face (Fig. 5C). 
SCHATZ further discloses an elongated block that penetrates lengthwise into its associated housing (see Fig. 2), and each block has a hexagonal longitudinal face (Fig. 1a).

As for claim 5, Foo discloses the magnet structure of claim 1, which comprises a stack of two series of individual magnets (422, 424 in Fig.4A), each with a respective mesh structure.    
As for claim 6, Foo discloses the magnet structure of claim 5, in which the two mesh structures (Fig.4B) are advantageously part of the same assembly, the mesh structures being arranged in relation to one another so that each individual magnet (422, 424 in Fig.4A) of one series is aligned in the direction of its length with a respective individual magnet (4) of the other series with which it is placed end to end.

As for claim 9, SCHATZ discloses in application of direct current motors excited by permanent magnets.  It is considered as a rotating electromagnetic actuator.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have a linear or rotating electromagnetic actuator, characterized in that it comprises an individual magnet structure or a plurality of magnet structures as recited in claim 1, the magnet structure or structures forming a rectangular assembly or being part of a rotor that rotates around its center, the magnet structure or structures being arranged concentrically with respect to the rotor.


cutting, from a magnetized tile having a length, width and thickness forming three dimensions of the tile, of a plurality of individual magnets along the three dimensions of the magnetized tile, 
positioning and holding of individual magnets at a distance from one another by the introduction of each individual magnet in a respective associated housing of a mesh structure, 
adhesive bonding of each individual magnet by the introduction of a resin around the individual magnet in each housing, 
injection of a layer of composite around the mesh structure (5a) and individual magnets for their coating. 

Allowable Subject Matter
Claims 7-8, 10-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the 

	Prior Art Made of Record
The prior art made of record and relied upon is considered pertinent to applicant's disclosure. 
In claim 1 reference, Hata et al (US 20050264117 A1) can be replaced with LEE et al (US 20180159402 A1) or Soderberg (US 20170126087 A1).  LEE at para.0013, 0018, 0071-0072 as an example reference.  Soderberg at para.0013-0015 as an example reference.  
In claim 15, supporting references are: 
OHSHIMA et al (US 20160211073 A1) teaches to cut a magnet body into a magnet piece smaller. 
Doi et al (US 20140245597 A1) cutting a magnet block into a plurality of magnet pieces
Miyata et al (US 20140167895 A1) in Fig. 1B. 

Following IDS references have been considered. 
SCHATZ et al (FR 1475501 A) 
Yoshino et al (EP 1982403, US 20100052452 A1, US 7990011 B2) 
CALEGARI et al (FR 2996378) 
BIDDULPH et al (EP 2773023 A1) 

Foo (US 20130146453 A1, US 9347129 B2) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN K KIM/           Primary Examiner, Art Unit 2834